In an action to recover damages for personal injuries, the plaintiff appeals from an order of Supreme Court, Orange County (Ritter J.), dated June 2, 1986, which denied his motion to vacate an order of the same court which granted the defendants’ motion to dismiss the complaint upon the plaintiff’s default in opposing the motion.
Ordered that the order is affirmed, with costs.
The plaintiff failed to establish either proper service on the defendants or that he had a meritorious claim. The plaintiff alleged "nail and mail” service upon the defendants (CPLR 308 [4]). The affidavit of substituted service, on its face, demonstrates a lack of due diligence warranting resort to such service (Kaszovitz v Weiszman, 110 AD2d 117, 120).
Furthermore, the plaintiff failed to establish that he sustained serious injury as required by Insurance Law § 5104 (Licari v Elliott, 57 NY2d 230; Caiazzo v Crespi, 124 AD2d 623). Thompson, J. P., Rubin, Fiber and Sullivan, JJ., concur.